DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on May 5th, 2022 has been entered.
Amendments
This action is in response to amendments filed March 18th, 2022 as part of an after-final amendment submitted at that time, but not entered.  Given the filing of a Request for Continued Examination on May 5th, 2022, the amendments have been entered.  Claims 1, 8, and 15 have been amended.  Claims 7, 14, and 20 are cancelled.  Claims 1-6, 8-13, and 15-19 are currently pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 recites a method, thus a process, one of the four statutory categories of patentable subject matter.  Claim 1 further recites the limitations:  identifying a first component included in an electronic device; generating a database search query based, at least in part, on an identity of the first component; automatically generating a list of historical records based on a set of results of [an] executed database search query; identifying a trend in the list of historical records based on [] a press release from a manufacturer or a manufacturing record;  determining a statistical likelihood that a historical composition of the type of the second component is representative of a composition of the first component included in the electronic device based on [] at least one historical record indicating one or more of [a set of characteristics of the second component]; determining an accuracy and a precision for a composition based on a comparison of substances according to a product declaration; determining a probability that the first list represent[s] the actual substances based on a threshold for accuracy or precision; determining a probability that the first component includes the substance based, at least in part, on a content of the at least one historical record included in the list of historical records and the statistical likelihood that the historical composition of the type of the second component is representative of the composition of the first component included in the electronic device and the identified trend; generating a list that includes a set of tests configured to determine a measured quantity of the substance in the first component; generating a risk assessment for the electronic device that includes a first list of substances that includes both of hazardous substances and non-hazardous substances for the electronic device that are predicted to be present in the electronic device based on, at least in part, (i) a probability that indicates the first component does include the substance and (ii) the measured quantity of the substance in the first component; each of which is a mental process that is capable of being performed in the human mind, or by a human with pencil and paper.  Succinctly, identifying a component, generating a search query, generating a list, identifying a trend, determining a statistical likelihood (for example, a person judging “there are 1 in 5 odds that this record is correct”), determining an accuracy and a precision, determining a probability, determining [a different] probability, generating a list, and generating a risk assessment are all steps that a human can perform, practically, through observation and judgement (see MPEP 2106.04(a)(2)(III, Mental Processes, “including for example, observations, evaluations, judgements, and opinions”).  Further, the claim requirement that the steps be performed by a processor does not alter their status as mental process, as per MPEP 2106.04(a)(2)(III, Mental Processes)(C), A Claim That Requires a Computer May Still Recite a Mental Process), where the claimed invention is “merely using a computer as a tool to perform the concept.”  Therefore, Claim 1 recites an abstract idea (Step 2A Prong One).
The additional elements recited in Claim 1 (that is, limitations not part of the recited abstract idea) are a) a processor as a tool to perform the steps of the abstract idea; b) executing the database search query on digital records included in a database; c) retrieving at least one historical record included in the list of historical records, wherein the one historical record is a digital record included in the database wherein the historical record indicates (i) a type of second component and a type of first component are related in a set of related components and (ii) that a substance is included in the second component;  d) receiving a result of at least one test included in the set of tests, wherein the result includes the measured quantity of the substance in the first component; and e) updating the database with the result of the at least one test included in the set of tests.  None of these additional elements integrates the abstract idea into a practical application – there is no improvement in the functioning of a computer nor is there any technical improvement in any other technical field.  Specifically: limitation a) recites a processor at a high level of generality such that it amounts to no more than instructions to apply the exception using a generic computer component; limitations b), c), and d) recite extra-solution data-gathering activity, i.e. they are necessary for the execution of the abstract idea (including the particular data gathered in limitation c) ); e) recites insignificant extra-solution activity of storing data, and  they do not provide meaningful limitations on the practice of the abstract idea, and thus do not integrate the abstract idea into a practical application (see MPEP 2106.04(d)(I)).   Therefore, Claim 1 is directed to the judicial exception (Step 2A Prong 2).
Further, the additional elements in Claim 1, taken alone and in combination, do not represent significantly more than the abstract idea itself.  Mere instructions to apply an exception using a generic computer processor (i.e. a) ) cannot provide an inventive concept (see MPEP 2106.05(f)).  The limitation b) of executing a database search query on digital records included in a database is well-understood, routine, and conventional activity (see Denker, US PG Pub 2013/0311925, [0066], “the method automatically (e.g. without initiation by the user) formulates a computer-executable search query using conventional query development techniques, and executes the search query using conventional information retrieval techniques” to show that searching a database for digital records is conventional).  Limitations c) and d) are mere data gathering necessary to perform the recited judicial exception, and are therefore insignificant extra-solution activity (see MPEP 2016.05(g)) and are recognized as well-understood, routine, and conventional by MPEP 2106.05(d)(II)(i), “receiving or transmitting data over a network” where the particular data gathered is merely reciting a field-of-use or technological environment on which to perform the abstract idea (MPEP 2106.05(h)).   Limitation e) is “storing or retrieving information in memory” which is well-understood, routine, and conventional by MPEP 2106.05(d)(II)(iv).  Finally, there is no nexus between the additional elements (i.e. there is nothing in the combination of data gathering or data storage using a processor that provides an inventive concept) that can create significantly more than the abstract idea itself (Step 2B).  Thus, Claim 1 is subject-matter ineligible.
Claims 2-6, dependent upon Claim 1, only recite additional limitations which, other than the requirement to be performed on a computer, are mental processes and thus part of the abstract idea recited in Claim 1.  Succinctly, the acts of comparing lists, identifying a difference, identifying a test, identifying a substance in a list, identifying a second test, determining that a difference is indicated based on a comparison of records, identifying a historical record from a list, removing the historical record from the list (i.e. crossing an item off of a list performed with pencil and paper), determining that an age of a product line indicates that a change has likely occurred, determining whether there exists a number of records, and determining it is statistically probable than an insufficient number of results exist, identifying a second test can all practically be performed by a human, in the mind, or (in the case of altering a list) with the aid of only pencil and paper.  
Therefore, no new additional elements are recited in dependent Claims 2-6, thus the abstract idea is neither integrated into a practical application nor do the claims recite significantly more than the abstract idea.  Claims 2-6 thus remain subject-matter ineligible.

Claims 8-13 recite a computer program product comprising a computer readable storage media and program instructions, clearly defined in the specification “not to be construed as being transitory signals per se” [0052], thus recite an article of manufacture, one of the four statutory categories of patentable subject matter.  However, as these claims only recite program instructions to perform the method steps of Claims 1-6, respectively, and the implementation of the abstract idea on generic computer equipment cannot integrate the abstract idea into a practical application nor provide an inventive concept (per MPEP 2106.04(a)(2) & MPEP 2106.05(f)), Claims 8-13 are rejected as subject-matter ineligible for reasons set forth in the rejections of Claims 1-6, respectively.
Claims 15-19 recite a computer system comprising: a processor; a computer readable storage medium; and program instructions stored on the computer readable storage medium, and thus recite an article of manufacture, one of the four statutory categories of patentable subject matter.  However, as these claims only recite generic computer components to perform the method steps of Claims 1-5, respectively, and the implementation of the abstract idea on generic computer equipment cannot integrate the abstract idea into a practical application nor provide an inventive concept (per MPEP 2106.04(a)(2) & MPEP 2106.05(f)), Claims 15-19 are rejected as subject-matter ineligible for reasons set forth in the rejections of Claims 1-5, respectively.

Response to Arguments
Applicant’s arguments filed March 18th, 2022 have been fully considered but they are not fully persuasive. 

Applicant’s arguments regarding the 35 U.S.C. 101 rejections of the claims have been fully considered, and are unpersuasive.
Applicant argues (pg. 19 of response, 2nd paragraph) “Claims 1, 8, and 15 as currently amended are a practical application of the alleged judicial exception of a ‘mental process’ … because it imposes a meaningful limit on the judicial exception … embodiments of the present invention provide reduction in one or both of the amount of testing and type of testing needed to evaluate an assembly for environmental compliance.  Claim 1 as amended is a practical application of the alleged judicial exception as it provides an improvement over the prior art, through a reduction in testing and type of testing required.”
Firstly, testing not positively recited in the claim language of the independent claims, so even if reducing testing requirements were found to be a practical application, the amended independent claims do not require the improvement  (further, in the claim, receiving only one test result is actually required).  Finally, even if a reduction in the amount of testing were found to be a practical application, the Claim 1 only recites generating a list that includes a set of tests, nothing about how a reduced list of test is to be generated.  According to MPEP 2106.05(f) “The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished [in this case, on how the reduced list of test is generated] and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application.”
 
As detailed in the rejection, the claims recite a number of mental processes of observation or judgements, performed by a computer, along with well-understood, routine, and conventional extra-solution activity of (e.g. storing data in memory, data gathering, etc.).

Conclusion
The amended claims have been searched, but the present combination of features has not been uncovered in the prior art.  The closest prior art uncovered to the specific feature cited in the amendment is Frankland, US PG Pub 2002/0026339, which does identify trends in data regarding hazardous substances at a facility for reporting, but does not do so for the purpose of analyzing whether a hazardous substance may be included in a product.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104.  The examiner can normally be reached on Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN M SMITH/Primary Examiner, Art Unit 2122